947 F.2d 945
139 L.R.R.M. (BNA) 2400
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.DEBCO TRANSPORT, INC., Respondent.
No. 91-6102.
United States Court of Appeals, Sixth Circuit.
Nov. 7, 1991.

1
Before BOGGS and ALAN E. NORRIS, Circuit Judges, and BERTELSMAN, Chief District Judge*.


2
JUDGMENT ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD


3
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Debco Transport, Inc., its officers, agents, successors and assigns, enforcing its order dated November 13, 1990, in Case No. 7-CA-30274(2), and the Court having considered the same, it is hereby


4
ORDERED AND ADJUDGED by the court that the Respondent, Debco Transport, Inc., its officers, agents, successors and assigns, shall:

1. Cease and desist from:

5
(a) Failing and refusing to recognize and upon request, bargain collectively in good faith with Local Union No. 364, International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO, as the exclusive bargaining representative of its employees in the following unit:


6
All truck drivers and mechanics employed by Respondent at its Elkhart, Indiana, facility;  but excluding all office clerical employees, professional employees, guards, and supervisors as defined in the Act.


7
(b) In any like or related manner, interfering with, restraining or coercing its employees in the exercise of rights guaranteed them by Section 7 of the National Labor Relations Act (hereinafter called the Act).


8
2. Take the following affirmative action which the Board has found necessary to effectuate the policies of the Act:


9
(a) Recognize, and, upon request, bargain in good faith with the above-named Union as the exclusive bargaining representative of its employees in the unit found appropriate herein respecting rates of pay, hours of work, or other terms and conditions of employment;  and, if an agreement is reached, embody it in a written and signed contract.


10
(b) Post at its Elkhart, Indiana facility copies of the attached notice marked "Appendix."   Copies of said notice on forms provided by the Regional Director for Region 7 of the National Labor Relations Board (Detroit, Michigan), after being duly signed by Respondent's authorized representative, shall be posted immediately upon receipt thereof in conspicuous places, including all places where notices to employees are customarily posted and be maintained by it in all such places for 60 consecutive days thereafter.   Reasonable steps shall be taken by Respondent to ensure that said notices are not altered, defaced or covered by any other material.


11
(c) Notify the said Regional Director, in writing, within 20 days from the date of this Judgment, what steps Respondent has taken to comply herewith.

APPENDIX
NOTICE TO EMPLOYEES

12
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


13
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

14
The National Labor Relations Board has found that we violated the National Labor Relations Act when we refused to recognize and bargain in good faith with Local Union No. 364, International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO as the exclusive representative of our drivers and mechanics employed at our Elkhart, Indiana facility.   The Board has ordered us to remedy these violations by posting this notice and honoring the promises contained in it.


15
WE WILL NOT refuse to recognize and bargain in good faith with Local Union No. 364, International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO as the exclusive representative of our employees in the following appropriate bargaining unit:


16
All truck drivers and mechanics employed by us at our Elkhart, Indiana facility;  but excluding all office employees, professional employees, guards and supervisors as defined in the Act.


17
WE WILL, upon request meet and bargain in good faith with the Union over wages, hours of work, and all other terms and conditions of employment in the above described bargaining unit, and if agreement is reached, employee the terms in a written and signed contract.


18
DEBCO TRANSPORT, INC.


19
(Employer)


20
Dated ____________________ By ______________________________ (Representative)


21
(Title)


22
This is an official notice and must not be defaced by anyone.


23
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.   Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226-2569, Telephone 313-226-3219.



*
 The Honorable William O. Bertelsman, Chief United States District Judge for the Eastern District of Kentucky, sitting by designation